Title: To Thomas Jefferson from Thomas Truxtun, 4 December 1806
From: Truxtun, Thomas
To: Jefferson, Thomas


                        
                            Sir
                     
                            Philadelphia 4th Decemr 1806.
                        
                        I have the honor to enclose to yourself herewith a plan of Counteraction, Should there be any serious designs
                            against the Union of States.—This is done by me as a faithful Citizen, and for your own use alone; as you will perceive
                            Some Suggestions that can only be considered confidential. My feeble efforts are always well intended, and no man in this
                            Country desires more fervently the happiness of this Country than I do.
                        I have the honor to be Your Excellency’s Obedient Servt Respectfully.
                        
                            Thomas Truxtun
                     
                        
                     Enclosure
                                                
                            
                                Philadelphia 10th August 1806.
                            
                            

                                Copy from my minutes.
                            
                             To Counteract any attempt to dismember the Empire (If Such be the designs of Colonel Burr, Late Vice
                                President of the United States) by seperating the Western from the Atlantic States, I would propose the following plan
                                to be immediately carried into opperation by the Government of the United States, and the principal command given to
                                some faithful and vigilant officer—And all the Officers Selected
                                of men of probity, who could never have been contaminated, by the allurements of mistaken honors, and of riches held
                                out by rapine by the leaders of rebellion in the bosom of our
                                beloved country. 
                             First. If any insurrection exists, or is hatching, or if the Eggs of insurrection are lay’d, in the
                                western country, I would recommend to be equipt, maned and dispatched for the river Mississippi, all the small vessels
                                of war belonging to the Navy of easy draught of water, to viz, Brigs, Schooners, Gun boats, bom ketches, together with some well constructed Launches and barges, to roe from ten
                                to twenty oars each, to draw little water, and to be well armed and every way calculated for the shores on that coast,
                                as well as the rivers, creeks and inland navigation in that section of America, as also some whale boats as they are
                                light and roe extremely fast. 
                             Second. Such a Flotilla well appointed would be sufficient to blockade compleately the different passes
                                of the river Mississippi and the Bays adjacent, together with all the Streams emptying into the Mississippi, near to
                                its mouth or into the Bay of Mexico &c &c &c. Such a Flotilla would cut off all Supplies bound
                                to the refractory Citizens and prevent their produce going out
                                for any foreign market. In fact such a Flotilla would cut off all communication between the Insurgents and the various
                                powers disposed secretly to aid them by any commerce over Sea and Check Aid to them otherwise,
                                as well as to distroy any flotilla the insurgents might prepare. Thirdly. To prevent any connivance of the court of
                                Spain of their Subjects in the neighbourhood of the rebels furnishing Supplies, In from Savannah &c, I would
                                recommend an ocean Squadron, in addition to the inshore Squadron or
                                Flotilla, to be composed of some of the large vessels of the US or frigates of easiest draught of water—to take
                                Station and cruiz off Pensacola—Mobile the Mississippi mouth &c &c &c and to the westward of
                                the Mississippi river—So that a line be formed of Considerable extent along the Coast without
                                the Flotilla, or outside the Flotilla. 
                             Fourthly. The Opperations of Such a force Consisting of a double Chain of Cruizers, and look out
                                vessels, on the coast &c, and the one calculated as occasion may require to ascend the rivers & Streams
                                would Check Rebellion Sooner than any army that could be raised and Sent into the western Country, and at much less
                                expence—But while these opperations were carrying on by Sea—I would recommend Such a force composed of Militia Stationed on the western frontier of the Alantic States as would Effectually cut off
                                all Supplies or Commerce with the refractory States, or in land communication with them. 
                             Lastly. I do not Swell this plan of mine to Calumnies by entering on little details connected with Such
                                opperations as I propose—But gives the outlines which is Sufficient for the consideration of Government in case of
                                need. Much must be left to the Judicious commander appointed to regulate, in his own way, on the Spot, and to direct
                                other affairs connected therewith, according to exigencies and various Circumstances. 
                             But Quere. If a Seperation is the Object—are not the British Connected with Mr. Burr— Such a hint is
                                well worthy of minute inquiry. 
                            
                                Thomas Truxtun
                                
                            
                        
                    
               